Citation Nr: 1542338	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-35 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to May 14, 2012, for a 50 percent rating for migraines.

3.  Entitlement to a rating in excess of 50 percent from May 14, 2012, for migraines.

3.  Entitlement to a rating in excess of 10 percent for traumatic brain injury.

5.  Entitlement to an effective date prior to May 14, 2012, for service connection for PTSD.

6.  Entitlement to an effective date prior to May 14, 2012, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 2004 to January 2010.

This case is before the Board of Veterans' Appeals (Board) on appeal from decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to a rating in excess of 50 percent from May 14, 2012, for migraines. entitlement to a rating in excess of 10 percent for traumatic brain injury, entitlement to an effective date prior to May 14, 2012, for service connection for PTSD, and entitlement to an effective date prior to May 14, 2012, for a TDIU are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment that has more nearly approximated reduced reliability and productivity than deficiencies in most areas.

2.  On May 14, 2012, the Veteran filed a claim for an increased rating for migraines; it is not factually ascertainable that the increase in disability warranting a 50 percent evaluation for migraines occurred during the one year prior to May 14, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for an effective date earlier than May 14, 2012, for a 50 percent evaluation for migraines are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters sent in July 2012, prior to the initial adjudication of the claims.  

The Board is also satisfied that VA has complied with its duty to assist the Veteran.  In this regard the Board notes that the Veteran's service treatment records and post-service VA medical records are of record.  Further, the Veteran was afforded VA examinations for migraines in July 2012 and April 2014 and a VA examination for PTSD in July 2012 that are adequate for rating purposes because they addressed all applicable rating criteria for the period of time on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).             

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Initial Rating for PTSD

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In an August 2012 rating decision, the Veteran was granted a 50 percent rating for posttraumatic stress disorder (PTSD), effective May 14, 2012.  In July 2013, the Veteran disagreed with the 50 percent evaluation.

For the reasons explained below, the Board has determined that a rating in excess of 50 percent is not warranted for the Veteran's PTSD.

In June 2012, P.C., a Vet Center social worker, reported that the Veteran had symptoms of insomnia, hypervigilance, startle response, intense anger, short-term memory loss, emotional numbing, and panic attacks four or five times per week due to PTSD and related depression that hindered his quality of life.  P.C. indicated that the Veteran's continued conflicts caused him to be frustrated and depressed, mood swings hindered his motivation to accomplish most tasks, avoidance and anger have caused difficult instances, he had difficulty establishing and maintaining effective work and social relationships, and that he was severely isolated despite recently trying to reconnect with old friends.  

In a July 2012 VA examination report, the examiner opined that PTSD caused occupational and social impairment with reduced reliability and productivity and that it was not possible to differentiate which portion of occupational and social impairment was attributable to PTSD versus traumatic brain injury.  The Veteran reported that he lived independently and had two children that lived in the Bahamas, and a live-in girlfriend with whom he had a good relationship.  He also reported that he had a few friends, attended school and went to a gym for exercise.  The Veteran reported symptoms of difficulty falling asleep, irritability or outbursts of anger, hypervigilance, exaggerated startle response, feelings of detachment, diminished interest in activities, depressed mood, anxiety, suspiciousness, and panic attacks more than once a week. 

After careful review of the evidence, the Board finds that the occupational and social impairment from service-connected PTSD has more nearly approximated reduced reliability and productivity than deficiencies in most areas.  The record reflects that the Veteran's PTSD symptoms of irritability, depressed mood, hypervigilance, intrusive memories, increased startle response, sleep impairment, suspiciousness, short-term memory loss, panic attacks four to eight times per week, and anxiety resulted in reduced reliability and productivity in work and social relations due to panic attacks more than once a week, short-term memory impairment, disturbances in motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  

A higher rating is not warranted because the impairment does not more nearly approximate deficiencies in most areas.  Throughout the period of the claim, there is no evidence that the Veteran exhibited symptoms of suicidal ideation, obsessional rituals which interfere with routine activities, illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control such as unprovoked irritability with periods of violence, special disorientation, neglect of personal appearance or hygiene, or the inability to establish and maintain effective relationships.  Rather, the Veteran reported living independently, going to school full time, having a few friends, maintaining a good relationship with his live-in girlfriend, and spending time at a gym.  At most, evidence of record indicates that the Veteran had some short term memory impairment, difficulty with motivation to accomplish tasks, mostly isolated but working on reconnecting with old friends, and exhibited anger but with no reported periods of violence.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 50 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board acknowledges that the Veteran's representative contends that the July 2012 VA PTSD examination report is inadequate because the examiner was unable to differentiate psychiatric symptoms of PTSD from traumatic brain injury but notes that the even when all of the Veteran's reported psychiatric symptoms and impairment are considered, they do not support a rating in excess of 50 percent.

The Board has considered whether the claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected PTSD, as discussed above, are contemplated by the schedular criteria.  The Veteran's PTSD symptoms of irritability, depressed mood, hypervigilance, intrusive memories, increased startle response, sleep impairment, suspiciousness, short-term memory loss, panic attacks four to eight times per week, anxiety, and difficulty maintaining effective work and social relationships are contemplated by the schedular criteria.  The Board has therefore determined that referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Earlier Effective for a 50 Percent Rating for Migraines

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC12-98 (1998).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

The Veteran contends that it is factually ascertainable that migraine headaches increased in severity prior to May 14, 2012.

The Veteran filed an initial claim for entitlement to service connection for traumatic brain injury, to include headaches, in June 2010.  An October 2011 rating decision granted service connection for migraines with a 30 percent evaluation beginning January 28, 2010, the date after separation from service.  On May 14, 2012, the Veteran filed a claim for an increased rating for migraines.  In a September 2013 rating decision, the evaluation was increased to 50 percent, effective May 14, 2012.  

The Veteran contends that he is entitled to an earlier effective date for the 50 percent evaluation for migraines because he indicated that migraines worsened prior to a July 20, 2012, VA examination.  The Veteran's representative further noted that at the July 2012 VA examination, the Veteran reported that his headaches increased in frequency since a January 2011 VA examination.  

Following a review of the record, the Board finds that May 14, 2012, is the proper effective date for the 50 percent evaluation for migraine headaches, because that is the date of receipt of his claim for an increased rating and it is not factually ascertainable when the increase in severity warranting a 50 percent rating occurred.  The Board acknowledges the lay evidence indicating that the date of entitlement preceded the May 14, 2012, date of claim; however, there is no probative evidence indicating that the Veteran met the criteria for a 50 percent rating at any particular point during the one year period prior to the receipt of claim.  Even if the Board found the date of increased severity to be January 30, 2011, as alleged by the Veteran's representative, the date of entitlement would remain May 14, 2012, since the claim for increased was received more than one year after that date.

Accordingly, this claim must be denied.


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.

An effective date earlier than May 14, 2012, for the award of a 50 percent evaluation for migraines is denied.


REMAND

The record reflects that the Veteran has submitted timely notices of disagreement with respect to an August 2012 rating decision assigning an effective date of May 14, 2012, for service connection for PTSD, and a July 2014 rating decision denying a rating in excess of 10 percent for traumatic brain injury, denying a rating in excess of 50 percent for migraines, and assigning an effective date of May 14, 2012, for the grant of a TDIU.  The RO has not provided the veteran with a statement of the case addressing any of these issues.  Because the notices of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  


Accordingly, the case is REMANDED to the RO for the following action:

The RO or the AMC should issue a statement of the case to the Veteran and his representative on the issues of entitlement to a rating in excess of 10 percent for traumatic brain injury, a rating in excess of 50 percent for migraines, an effective date earlier than May 14, 2012, for service connection for PTSD, and an effective date earlier than May 14, 2012, for entitlement to a TDIU.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issues.  If the Veteran perfects an appeal with respect any of these issues, the RO should ensure that all indicated development is completed before the appeal is forwarded to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


